Title: From Thomas Jefferson to David Ross, 21 May 1781
From: Jefferson, Thomas
To: Ross, David


        
          Sir
          Charlottesville May 21st 1781
        
        As there will be wanting a very considerable number of Saddles, Bridles, Boots and other Accoutrements immediately, I shall be obliged to you if you will be so good as to employ as many Shops as you can in preparing them. There will be no Danger of having too many made before I shall receive such Returns as will enable me to fix the numbers. I am &c.,
        
          Thomas Jefferson
        
      